Citation Nr: 0516154	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  01-06 835A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to increased evaluation for knee, status post 
total right knee replacement, currently evaluated as 30 
percent disabling.

2.  Entitlement to increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.  

3.  Entitlement to increased initial (compensable) evaluation 
for a right hip disability. 

4.  Entitlement to increased initial (compensable) evaluation 
for left hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to January 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1980 to January 1984.

2.  On May 16, 2005 the Board was notified by the RO that the 
veteran died on August [redacted], 2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.



		
ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


